892 F.2d 82
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Henry ANDERSON, Plaintiff-Appellant,v.Gerald Herbert ALLEN, Jeffrey W. Allen, Allen Construction,Environmental Health Department of CalaverasCounty, Defendant-Appellees.
No. 89-15503.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 13, 1989.*Decided Dec. 26, 1989.As Amended Dec. 29, 1989.

Before CHOY, TANG, and FLETCHER, Circuit Judges.


1
MEMORANDUM**


2
Because appellant has failed to supply a transcript of the district court proceedings as required under Federal Rule of Appellate Procedure 10(b), we decline to consider appellant's claims regarding the alleged impropriety by the district judge.   Thomas v. Computax Corp., 631 F.2d 139, 143 (9th Cir.1980).


3
Because appellant has not alleged that he was the victim of racial discrimination, his complaint fails to state a claim under 42 U.S.C. § 1981.   Runyon v. McCrary, 427 U.S. 160, 168 (1976).


4
Because appellant has not alleged any unconstitutional policy or practice by Calaveras County Health Department, his complaint fails to state a claim under 42 U.S.C. § 1983.   City of Oklahoma City v. Tuttle, 471 U.S. 808 (1985).


5
Because appellant has not alleged that defendant Calaveras County had a discriminatory intent towards him as a member of a racial or otherwise suspect class, his complaint fails to state a claim under 42 U.S.C. § 1985.   Griffin v. Breckenridge, 403 U.S. 88, 102 (1971).


6
Because appellant cannot state claims under the provisions of 42 U.S.C. §§ 1981, 1983, 1985, he cannot state a claim for attorney's fees under the provisions of 42 U.S.C. § 1988.   That statute is operative only in the event that a party prevails on a claim pursuant to one of the substantive Federal Civil Rights statutes.   Kentucky v. Graham, 473 U.S. 159, 163 (1985).


7
The district court properly exercised its discretion to decline to exercise jurisdiction over appellant's state law claims.   United Mine Workers v. Gibbs, 383 U.S. 715, 726 (1966).


8
AFFIRMED.



*
 The panel finds this case appropriate for submission without oral argument pursuant to Ninth Circuit Rule 34-4 and Fed.R.App.P. 34(a)


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3